DETAILED ACTION

1.	This office action is in response to amendment filed on Nov. 15, 2021. Claims 1-6, 8, 10-13, and 15-19 have been amended. Claim 20 has been canceled. No new claim has been added. Claims 1-19 have been presented. Claims 1-19 are pending.
Claims 1-19 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 11/15/2021 is persuasive thus, the application is in condition to be allowed. 
4.	Applicant arguments on page 15 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 112 (d) in view of applicant’s proper amendments/arguments and cancelation of the claim are persuasive as the rejection of the claims under 35 U.S.C. 112 (d) are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 112 (d) are withdrawn by the examiner.
5.	Applicant arguments on pages 10-11 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 112 (b) in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 112 (b) are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 112 (b) are withdrawn by the examiner.
6.	Applicant arguments on pages 11-14 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 103 in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 103 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 103 are withdrawn by the examiner.

Allowable Subject Matter
7. 	Independent claims 1, 12, and 19 are allowed over prior art of record. Dependent claims 2-11 and 13-18 depend on the above-mentioned independent claims 1 and 12 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12, and 19 are allowed in view of the prior art.
The closest prior art Vincent et al. (US 20160150406) discloses User-authentication-based approval of a first device via communication with a second device over a channel (e.g., an insecure channel) (Vincent, abstract), and Deliwala et al. (US 20170061272) discloses receiving a transaction request, decrypting the session key, and broadcasting a signal configured for being received by a magnetic stripe reader (Deliwala, Abstract), however, the prior art taken alone or in combination fails to teach or suggest receiving, in response to a first operation performed on a terminal not associated with the smart glasses, authorization data of a user, which is not inputted by the smart glasses; processing the authorization data of the user by the authentication computer, which carries out an authentication of the user on the basis of the authorization data; receiving, by the authentication computer, in a case of a successful authentication of the user, a second transaction code, which is not inputted by the smart glasses, in response to a second operation performed on the terminal; and checking by the in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 12 and 19 recite similar limitations as claim 1 above. Therefore, Independent claims 12 and 19 are considered allowable.
Dependent claims 2-11 and 13-18 depend upon the above-mentioned allowed independent claims 1 and 12 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raquepaw et al. (US 20210027295) discloses a reader that receives a request from a mobile device associated with a user for user authentication; an interactive display that displays confirmation of the request from the mobile device. 
Mikula et al. 2018 21st Euromicro Conference on Digital System Design “Identity and Access Management with Blockchain in Electronic Healthcare Records”, disclosing a system for identity and access management using blockchain.. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437